Title: Sartine to the American Commissioners: Two Letters, 16 November 1778
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


I.
A Versailles le 16. 9bre 1778
J’ai reçû, Messieurs, avec la Letter, que vous m’avez fait l’honneur de m’écrire, le 12. de ce mois, la Copie de celle qui vous a été Adressée par M. Schweighauser Agent des Etats Unis de l’Amerique Septentrionale à Nantes, au Sujet de l’Escorte qu’il demande, ainsi que plusieurs Negociants Americains, pour un certain nombre de Navires qu’ils doivent expedier vers la fin du mois. J’aurois été fort aise que les Circonstances m’eussent permis de les faire escorter jusqu’à leurs destinations; mais au moyen de celles qu’il a plu au Roi d’assigner à ses fregates et autres Batimens, je ne puis vous offrir de faire convoyer ceux dont il s’agit, que jusqu’au de la des Capes. J’ai l’honneur d’etre avec la plus parfaite Consideration, Messieurs, votre tres humble et tres obeissant serviteur
De Sartine
Mrs Franklin, Lee et Adams.
 
II.
Versailles le 16 9bre. 1778.
J’ai l’honneur de vous addresser, Messieurs, le memoire, du Sr. fraissignes Chirurgien francois prisonnier en Angleterre qu’on avoit omis de joindre, a ma Depêche du 5. de ce mois.
J’ai l’honneur d’être avec la Consideration la plus distingue, Messieurs, Votre tres. h. et t. O. S.
signé De Sartine
Mrs. les Deputés des Etats Unis.
